                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXANDER LEES,                                    Case No. 19-cv-01603-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                            TO AMEND; DENYING MOTION FOR
                                   9             v.                                         EXTENSION OF TIME
                                  10     SINGSONG,                                          Dkt. No. 7
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         INTRODUCTION

                                  14          Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983, alleging that Salinas Valley State Prison nurse Singsong was deliberately

                                  16   indifferent to his serious medical needs in violation of the Eighth Amendment. Plaintiff has been

                                  17   granted leave to proceed in forma pauperis in a separate order. His complaint (Dkt. No. 10) is

                                  18   now before the Court for review under 28 U.S.C. § 1915A.

                                  19                                               DISCUSSION

                                  20   A.     Standard of Review

                                  21          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  26   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                   1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   2   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   3   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   5   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   6   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   8   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  11   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  12   42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.      Complaint

                                  14           Plaintiff states that SVSP RN Singsong ignored him when he was in need of medical care.

                                  15   Dkt. No. 10 at 3. Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

                                  16   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S.

                                  17   97, 104 (1976). A “serious” medical need exists if the failure to treat a prisoner’s condition could

                                  18   result in further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin

                                  19   v. Smith, 974 F.2d 1059, 1059 (9th Cir. 1992), overruled in part on other grounds by WMX

                                  20   Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (citing Estelle, 429 U.S. at 104).

                                  21   A prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of

                                  22   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.

                                  23   Brennan, 511 U.S. 825, 837 (1994).

                                  24           However, the complaint will be dismissed with leave to amend because Plaintiff’s

                                  25   allegations fail to identify his medical need, specify how Defendant Singsong denied Plaintiff the

                                  26   necessary medical care, and when these events took place. The lack of detail prevents the Court

                                  27   from determining whether Defendant Singsong’s actions or inaction rose to the level of a

                                  28   constitutional violation, and also prevents Defendant Singsong from framing a response to the
                                                                                           2
                                   1   complaint. The Court will grant Plaintiff leave to file an amended complaint. See Lopez v. Smith,

                                   2   203 F.3d 1122, 1130 (9th Cir. 2000) (“a district court should grant leave to amend even if no

                                   3   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                   4   be cured by the allegation of other facts”) (citation and internal quotation marks omitted); see also

                                   5   Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (leave to amend “should be granted more

                                   6   liberally to pro se plaintiffs”) (citation omitted).

                                   7                                               CONCLUSION

                                   8           For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                   9   deficiency identified above. Within twenty-eight (28) days of the date of this order, Plaintiff shall

                                  10   file an amended complaint. The amended complaint must include the caption and civil case

                                  11   number used in this order, Case No. C 19-01603 HSG (PR) and the words “AMENDED

                                  12   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the
Northern District of California
 United States District Court




                                  13   questions on the form in order for the action to proceed. Because an amended complaint

                                  14   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  15   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet,

                                  16   963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior

                                  17   complaint by reference.

                                  18           Failure to file an amended complaint in accordance with this order in the time

                                  19   provided will result in dismissal of this action without further notice to Plaintiff.

                                  20           The Clerk shall include two copies of the court’s complaint form with a copy of this order

                                  21   to Plaintiff.

                                  22           IT IS SO ORDERED.

                                  23   Dated: 6/5/2019

                                  24                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                              3
